 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6

 7        ERIC P. SOPTICH,                                     CASE NO. 2:19-cv-00744 RAJ-BAT
 8
                                     Plaintiff,                ORDER GRANTING
 9                v.                                           STIPULATED EXTENSION AND
                                                               STRIKING NOTING DATE OF
10        STRYKER CORPORATION,                                 MOTION TO DISMISS (DKT. 8)
11                                   Defendant.
12
             Plaintiff Eric P. Soptich filed his First Amended Complaint on June 11, 2019. Dkt. 11.
13

14   The parties, through their respective counsel, stipulate and agree to an extension of Stryker

15   Corporation’s deadline to answer the First Amended Complaint until July 5, 2019. Dkt. 14.
16           Accordingly, it is ORDERED:
17
             1)        Stryker Corporation shall answer Plaintiff’s First Amended Complaint (Dkt. 11)
18
     or otherwise move the Court for relief by July 5, 2019.
19
             2)        As the First Amended Complaint (Dkt. 11) is now the operative complaint (see
20

21   Dkt. 17 Reply filed by Defendant Stryker), the Clerk is directed to strike the noting date on

22   Defendant Stryker’s motion to dismiss Plaintiff’s original complaint. Dkt. 8.

23           DATED this 21st day of June, 2019.
24

25                                                         A
                                                           BRIAN A. TSUCHIDA
                                                           Chief United States Magistrate Judge




     -1
